DETAILED ACTION

This communication is responsive to Amendment filed 06/30/2021.
Claims 19-30 are pending in this application.  Claims 19 and 24 are independent claims.   In Amendment, claims 1-18 are cancelled and claims 29-30 are added.  This Office Action is made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-22, 24-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pycock (U.S. 2016/0063276 A1) in view of Kim et al. (U.S. 2015/0312260 A1).
Re c1aim 19, Pycock discloses in Figures 1-3 a user terminal (e.g. any device in Fiugre 1) comprising: a communication interface; a display; a processor configured to: control the display to display a screen of a social media service including a first user group and a second user group of the social media service, (e.g. Figure 2 and abstract, paragraphs [0005 and 0012-0015]) and a plurality of contents transmitted to a server by the communication interface (e.g. Figure 2 component 201), wherein the plurality of contents is shared with a first user group of the social media service through the social media service (e.g. Figure 2 component 202 as sharing content), and based on at least one content among the plurality of contents and a second user group, with which to share at least one of the plurality of contents through the social media service, being selected, control the communication interface to transmit, to the server, information regarding the selected at least one content and the second user group (e.g. abstract, Figures 1-3, and paragraphs [0011-0013] as sharing content can be shared with another group of people on the social media service via permission from the original owner).  Pycock fails to explicitly show the limitation of upon receiving a share approval of the first user group, cause the server to generate a s landing page that contains the at least one content, to be shared with the second user group through the same social media service.  However, Kim et al. disclose the limitation of upon receiving a share approval of the first user group, cause the server to generate a s landing page that contains the at least one content, to be shared with the second user group through the same social media service (e.g. Figures 6-7 and 32 paragraphs [0034, 0100-0103]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claimed invention to add the limitation of upon receiving a share approval of the first user group, cause the server to generate a s landing page that contains the at least one content, to be shared with the second user group through the same social media service as seen in Kim et al.’s invention into Pycock’s invention because it would enable to efficiently and interactively communicate with other users via social network.
Re c1aim 20, Pycock discloses in Figures 1-3 the processor is further configured to: control the display to display a setting menu including a plurality of share options, based on the second user group being selected, and based on at least one share option of the plurality of share options being set, control the communication interface to transmit, to the server, information regarding the at least one share option (e.g. Figure 2 and paragraph [0007-0009 and 0012-0013 and 0015]).
Re c1aim 21, Pycock discloses in Figures 1-3 the plurality of share options includes at least some of a first option for setting a share time limit of the at least one content, a second option for setting an access count limit of the at least one content, and a third option which is a uniform resource locator (URL) address of the at least one content (e.g. paragraphs [0034-0035 and 0042]).
Re c1aim 22, Pycock discloses in Figures 1-3 the processor is further configured to: based on the at least one content being selected, transmit a share approval request to a device that belongs to a user of the first user group and uploaded which upload the at least one content on the screen of the social media service to share with the first user group, and based on the share approval request being accepted from the device, control the communication interface to transmit, to the server, the information regarding the selected at least one content and the second user group (e.g. Figures 2-3 and paragraphs [0017 and 0042-0043]).
Re c1aim 24, it is a method claim having similar limitations cited in claim 19.  Thus, claim 24 is also rejected under the same rationale as cited in the rejection of claim 19.
Re c1aim 25, it is a method claim having similar limitations cited in claim 20.  Thus, claim 25 is also rejected under the same rationale as cited in the rejection of claim 20.
Re c1aim 26, it is a method claim having similar limitations cited in claim 21.  Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 21.
Re c1aim 27, it is a method claim having similar limitations cited in claim 22.  Thus, claim 27 is also rejected under the same rationale as cited in the rejection of claim 22.
Re claim 29, Pycock in view of Kim et al. disclose the processor is further configured to: control the display to display, on the screen of the social media service, the first group, the second user group, and the plurality of contents that are shared with the first user group, at a same time (e.g. Kim et al. - Figures 6-7 and 30-35); and receive a user input of selecting the at least one content of the plurality of contents, through the screen of the social media service (e.g. Kim et al. – paragraph [0109]).
Re claim 30, Pycock in view of Kim et al. disclose the processor is further configured to: control the display to display, a vote screen to obtain the share approval from the first user group; and determine that the share approval is obtained based on a predetermined percentage of affirmative votes being received from the first user group (e.g. Kim et al. – paragraphs [0420 and 0470]).

Claims 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pycock (U.S. 2016/0063276 A1) in view of Kim et al. (U.S. 2015/0312260 A1) and further in view of Udezue et al. (U.S. 2012/0246228 A1).
Re c1aim 23, Pycock discloses in Figures 1-3 the processor is further configured to: based on the option being selected, control the communication interface to transmit, to the server, information on the information regarding the selected at least one content including the option (e.g. abstract and Figures 2-3 and paragraphs [0012-0013]).  Pycock fails to disclose based on the at least one content being selected, control the display to display a menu including an option to inquire whether the at least one content is to be shared in the form of a link.  However, Udezue et al. disclose based on the at least one content being selected, control the display to display a menu including an option to inquire whether the at least one content is to be shared in the form of a link (e.g. abstract, paragraphs [0005, 0023, 0029, and 0035]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the claimed invention is made to add based on the at least one content being selected, control the display to display a menu including an option to inquire whether the at least one content is to be shared in the form of a link as seen in Udezue et al.’s invention into Pycock’s invention because it would enable to optimizing the sharing by saving bandwidth of transmitting, storage and complexity.
Re c1aim 28, it is a method claim having similar limitations cited in claim 23.  Thus, claim 28 is also rejected under the same rationale as cited in the rejection of claim 23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, and 7 of U.S. Patent No. 10,554,602. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims would anticipate equivalently every limitation of the co-pending claims.

Response to Arguments
Applicant's arguments with respect to claims 19-30 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443